DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 34, 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 32: The claim depends on itself.  For the purpose of further examination, it is taken to be dependent on claim 31.
Regarding claim 34: Claim 34 recites the limitation "X is the carboxylate anion of a carboxylic acid comprising from 1 to about 40 carbon atoms" in the first and second lines.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to change claim 34 to depend on 33 instead of 32.
Regarding claim 39:  The claim is indefinite since it requires the gel time to be at a certain temperature, but does not list the temperature.
Regarding claim 40: The claim is indefinite since it requires the gel time to be at a certain temperature, but does not list the temperature.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-50 are rejected under 35 U.S.C. 103 as being unpatentable over Lal et al. (US 2014/0303342).
Regarding claims 31, 35 and 36: Lal et al. teaches a curable composition comprising a resin comprising 4,4’-isopropylidenediphenol-epichlorohydrin copolymer/glycidyl ether of bisphenol A (para. 19) and one or more curing agents (para. 13). The weight ratio of the epoxy resin to curing agents is 75-99:1-25 (para. 27), which overlaps the claimed ranges. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to have the ratio of the resin to curing agent within the claimed range and would have been motivated to do so since Lal et al. teaches that this range is acceptable to achieve the disclosed composition.
Regarding claim 32: Lal et al. teaches a rheology modifier (para. 24).
Regarding claim 33: Lal et al. teaches a curing agent having the claimed structure (para. 13) where A overlaps the claimed definition of A, R is preferably a 1-3 carbon atom alkylene chain, R1 and R2 overlap the claimed R1 and R2, and X is a carboxylate anion (para. 14).
Regarding claim 34: Lal et al. teaches X is a carboxylate anion of 1-40 carbon atoms (para. 14).
Regarding claims 37 and 38: Lal et al. teaches a curing temperature of 50-150 °C (para. 10), which overlaps the claimed ranges.
Regarding claims 39-42: Lal et al. teaches the basic claimed composition as set forth above.  Not disclosed is the gel time.  However, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).
Regarding claims 43, 46, and 47: Lal et al. teaches a method of curing a cured-in-place liner (para. 9) comprising placing the cured-in-place liner in a pipe and heating (para. 37). Lal et al. teaches a curable composition comprising a resin comprising 4,4’-isopropylidenediphenol-epichlorohydrin copolymer/glycidyl ether of bisphenol A (para. 19) and one or more curing agents (para. 13). The weight ratio of the epoxy resin to curing agents is 75-99:1-25 (para. 27), which overlaps the claimed ranges. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to have the ratio of the resin to curing agent within the claimed range and would have been motivated to do so since Lal et al. teaches that this range is acceptable to achieve the disclosed composition.
Regarding claim 44: Lal et al. teaches a rheology modifier (para. 24).
Regarding claim 45: Lal et al. teaches a curing agent having the claimed structure (para. 13) where A overlaps the claimed definition of A, R is preferably a 1-3 carbon atom alkylene chain, R1 and R2 overlap the claimed R1 and R2, and X is a carboxylate anion (para. 14).
Regarding claims 48 and 49: Lal et al. teaches a curing temperature of 50-150 °C (para. 10), which overlaps the claimed ranges.
Regarding claim 50: Lal et al. teaches the basic claimed composition as set forth above.  Not disclosed is the gel time.  However, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-38, 40, 43, and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 15 and 16 of U.S. Patent No. 11,130,858. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims in claim 1 a curable composition comprising a resin comprising a 4,4’-isopropylidenediphenol-epichlorohydrin copolymer and one or more curing agents, where the ratio of a weight percentage of the resin to a weight percentage of the resin to a weight percentage of the curing agent or curing agents is from about 12:1 to about 15:1, as claimed in claim 31 of the instant application. Claim 2 of the patent reads on claim 32 of the instant, claims 3 and 15 of the patent read on claim 43 of the instant. Claim 1 of the patent also overlaps the subject matter of claim 33 of the instant, and claim 4 of the patent overlaps claim 34 of the instant. Claim 5 and 6 of the patent overlap with the subject matter of claims 35 and 36 of the instant. Claim 7 of the patent overlaps with claim 37 of the instant, claim 8 of the patent overlaps with claim 38 of the instant, claim 9 of the patent overlaps with claim 40 of the instant, and claim 16 of the patent overlaps with claim 49 of the instant.

Claims 43-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, and 8 of U.S. Patent No. 10,865,305. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent claims a method of curing a cured-in-place liner wherein the method comprises placing the cured-in-place liner in a pipe and heating the cured-in-place liner where the cured-in-place linter contains a curable composition comprising 4,4’-isopropylidenediphenol-epichlorohydrin copolymer and one or more curing agents wherein a ration of the weight percentage of the resin to a weight percentage of the curing agents is from about 12:1 to about 15:1, as in claim 43 of the instant. Claim 1 of the patent also overlaps the subject matter of instant claims 44 and 45, claim 3 of the patent overlaps with claim 46 of the instant. Claim 4 of the patent overlaps claim 47 of the instant, claim 5 of the patent overlaps claim 48 of the instant. Claim 6 of the patent overlaps claim 49 of the instant and claim 8 of the patent overlaps claim 50 of the instant.

Claims 31-38, 40 and 41 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,696,839. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent claims a curable composition comprising a resin comprising 4,4’-isopropylidenediphenol-epichlorohydrin copolymer and one or more curing agents wherein a weight ratio of a weight percentage of the resin to a weight percentage of the curing agents is from about 12:1 to about 15:1, as in claim 31 of the instant.  Claim 1 of the patent also covers the subject matter of instant claims 32 and 33, claim 2 of the patent covers the subject matter of claim 34 of the instant. Claim 3 of the patent covers claim 35 of the instant, claim 4 of the patent covers claim 36 of the instant, claim 5 of the patent covers claim 37 of the instant, claim 6 of the patent covers claim 38 of the instant, claim 7 of the patent covers claim 40 of the instant, and claim 8 of the patent covers claim 41 of the instant.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767